Citation Nr: 0426764	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 
1983 for service connection for depressive neurosis.

2.  Entitlement to an effective date earlier than March 13, 
2001 for aid and attendance for the veteran's spouse.

3.  Whether a July 1985 rating decision contained clear and 
unmistakable error (CUE) for failing to adjudicate the issue 
of entitlement to special monthly compensation (SMC) for 
regular aid and attendance and/or housebound benefits. 

4.  Entitlement to an effective date earlier than December 5, 
2001 for SMC based on housebound criteria.

5.  Entitlement to an increased evaluation in excess of 10 
percent for a low back disorder.

6.  Entitlement to an initial evaluation in excess of 60 
percent for asthma.

7.  Entitlement to an effective date earlier than December 5, 
2001 for service connection and an initial 60 percent rating 
for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1966 to October 
1969 and from May 1981 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001, August 2002 and January 
2003 decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In September 2003, the veteran testified at a Travel Board 
hearing at San Antonio, Texas, before the undersigned; a 
transcript of that hearing is associated with the record.  

In a February 2003 statement, the veteran's former 
representative claimed bone loss and muscle pain due to the 
use of prescribed steroid medication for the treatment of 
asthma.  It is unclear whether the veteran is making a claim 
and, if he is, whether it is a claim for service connection 
secondary to his service-connected asthma or under 
38 U.S.C.A. § 1151 as a result of VA treatment.  This issue 
is referred to the RO for clarification.  With regard to the 
increased ratings issues remanded for issuance of a statement 
of the case (SOC), the Board notes that the RO has not obtain 
copies of Social Security Administration records or recent VA 
treatment records and that the examination the RO relied on 
when denying veteran's request for an increased rating for 
his low back disorder was not an orthopedic/neurological 
examination, but one for aid and attendance, and did not 
include range of motion measurements, the findings mandated 
under DeLuca v. Brown, 8 Vet. App. 202 (1995) (requiring 
consideration of 38 C.F.R. §§ 4.40 and 4.45 (2003) pertaining 
to functional loss of the joints due to pain, etc.), or 
consideration of recent changes in the criteria for rating 
spine disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify him if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

The veteran contends that the effective date for his 
psychiatric disorder should be the day after he was 
discharged from his first tour of duty, asserting that his 
psychiatric disorder has been in existence since his 
discharge from service in October 1969.  In August 1970, the 
veteran was examined by VA.  Then, the examiner noted that 
the veteran appeared to have a psychiatric disorder and 
recommended that he be afforded a psychiatric examination.  
The Regional Office attempted to schedule a follow-up 
examination but the veteran did not report.  The Regional 
Office later noted that the veteran had failed to report 
because he had transportation problems, so another 
examination was scheduled.  The veteran failed to report for 
the rescheduled examination.  In March 1971, VA notified the 
veteran that it had denied his claim because he failed to 
report.  See 38 C.F.R. § 3.655 (2003).  The record is 
negative for any subsequent response from the veteran 
regarding this issue. 

The veteran also served on active duty from May 1981 to July 
1983.  It appears from the record that the veteran entered 
his second tour of duty without mentioning a pre-existing 
psychiatric disorder.  The record shows that the veteran 
received a medical discharge in 1983.  From a preliminary 
review of the record, it appears that initial informal claims 
for housebound benefits for the veteran and for aid and 
attendance for his spouse were received in 1998 and in March 
2001, respectively.  The veteran contends; that he was unable 
to care for himself and was in need of SMC for aid and 
attendance during the period from 1984 through 1989; that his 
wife was prescribed a wheelchair for ambulation in December 
2000; and that she needed assistance with activities with of 
daily living as early as January 9, 2000 and requests that 
her aid and attendance be effective as of that date.  

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  In 
particular, the Board observes that the RO has not provided 
the veteran with the regulations implementing the VCAA with 
regard to issue 1 above or VCAA content-complying notice 
consistent with 38 U.S.C.A. §  5103 (a) and 38 C.F.R. §  
3.159(b)(1) (2003) for all of the issues on appeal.  See 
VAOPGCPREC 7-2004; see also VAOPGCPREC 3-2000.  This should 
be done on remand.  The RO will need to provide the veteran 
with specific information concerning what additional 
information he needs to submit to warrant entitlement to 
effective dates earlier than those assigned and to show CUE 
in the July 1985 rating decision, what information VA will 
attempt to obtain as required by the VCAA, and to ask him to 
provide any non-duplicative information in support of his 
claims.  Currently, there are six volumes of files in this 
case, mostly comprised of duplicative documents.  Many of 
these duplicative documents are written in German and the VA 
has had them translated into English.  While the veteran is 
encouraged to submit evidence (in any language) in support of 
his claims, any such document should be relevant, and not 
duplicative, in nature.  

The Board observes that a claim of CUE is a collateral attack 
on a final decision by a VA Regional Office or the Board.  
Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en 
banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a), a Regional Office 
decision is subject to revision on the grounds of CUE.  "In 
order for there to be a valid claim of [CUE], there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 
38 C.F.R. § 20.1403(a) (upheld in Disabled Am. Veterans v. 
Gober, 234 F.3d 682, 696-97 (Fed. Cir 2000), cert. denied, 
532 U.S. 973 (2001)).  CUE exists only when the error is 
outcome determinative, that is, the error manifestly changed 
the outcome of the claim decision.  38 C.F.R. § 20.1403(a) 
and (c); Cook, 318 F.3d at 1344; Disabled Am. Veterans, 
234 F.3d at 696.  "If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable."  38 C.F.R. § 20.1403(c) 
(upheld in Disabled Am. Veterans, 234 F.3d at 697).  
Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2) and (3) (upheld in Disabled Am. Veterans, 
234 F.3d at 697).  If the evidence establishes CUE, an 
undebatable, outcome-determinative error, the prior decision 
must be reversed or revised, 38 U.S.C. §§ 5109A(a), and the 
decision constituting the reversal or revision "has the same 
effect as if the decision had been made on the date of the 
prior decision," 38 U.S.C. §§ 5109A(b).  In deciding whether 
there was CUE in a final VA decision based upon an allegation 
that VA failed to recognize an earlier claim, the Regional 
Office should determine whether, construing the pleadings at 
issue in the veteran's favor, it is obvious or undebatable 
that there was an error in the decision and that the error 
clearly affected the outcome.  For example, in this case, the 
veteran claims that there was CUE in the July 1985 rating 
decision because the Regional Office erroneously concluded 
that he did not raise an informal claim for SMC before 2001.  
Resolution of his CUE claim requires a determination as to: 
(1) whether it is obvious or undebatable that, if the 
veteran's earlier filings are construed liberally in his 
favor, he raised an informal claim for SMC before 2001; and 
if so (2) whether the Regional Office's error in concluding 
otherwise manifestly affected the outcome of his claim.  
Using this analysis, a conclusion that there was CUE in the 
July 1985 rating decision would not be based on a 
"disagreement as to how the facts were weighed or 
evaluated."  See 38 C.F.R. § 20.1403(d)(3).  Rather, a 
finding of CUE would be based on a conclusion that there can 
be no disagreement that, if the facts were weighed or 
evaluated under the proper standard (i.e., his pleadings were 
read sympathetically), the veteran raised an informal claim 
for SMC.  In other words, a determination as to whether there 
was CUE in a final VA decision must be made in light of the 
standards that governed the final decision, including the 
principle that a veteran's pleadings are liberally construed.  
See VAOPGCPREC 4-2004; see also Moody v. Principi, 360 F.3d 
1306, 1309-10 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

In a January 2003 rating decision, the RO granted SMC based 
on housebound criteria and service connection for asthma, 
assigning a 60 percent initial rating, both effective from 
December 5, 2001.  In the following month, the RO issued a 
January 2003 rating decision, which denied the veteran's 
claim for a rating in excess of 10 percent for a low back 
disorder.  In a January 2003 VA Form 9 received in January 
and February 2003, the veteran submitted a notice of 
disagreement (NOD) with regard to the issues of entitlement 
to an increased rating in excess of 10 percent for a low back 
disorder; entitlement to an initial rating in excess of 60 
percent for asthma; and entitlement to an effective date 
earlier than December 5, 2001 for service connection and an 
initial 60 percent rating for asthma and for SMC based on 
housebound criteria.  The Board observes that the RO has yet 
to discuss these issues in an SOC.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the Board finds an NOD has been submitted to a matter that 
has not been addressed in an SOC, the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Thus, the Board must remand 
the case to the RO for appropriate action so that the veteran 
may have the opportunity to complete an appeal as to these 
issues if he so desires.  38 U.S.C.A. § 7105; 38 C.F.R. § 
19.26; see also Manlincon, 12 Vet. App. at 240-41; Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995) (where VA has failed to 
procedurally comply with statutorily mandated requirements, a 
claim does not become final for the purposes of appeal to the 
court).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the entire six 
volumes of the claims files and ensure 
for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002) and C.F.R. §  3.159 (2003); as well 
as VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence needed to establish entitlement 
to effective dates earlier than those 
assigned for depressive neurosis, aid and 
attendance for the veteran's spouse, and 
special monthly compensation for himself 
and to establish that a rating decision 
contains CUE; (2) about the information 
and evidence not of record that is 
necessary to substantiate his claims; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any non-duplicative 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  After completion of the foregoing, 
the RO should readjudicate the claims on 
appeal.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.  The supplemental statement of 
the case should include a review of all 
relevant evidence and consideration of 
pertinent laws and regulations, including 
38 C.F.R. §§ 3.104, 3.105, and 3.159 
(2003), VAOPGCPREC 17-1995 and VAOPGCPREC 
4-2004.

3.  The RO should issue the veteran and 
his representative a statement of the 
case as to the issues of:  (1) 
entitlement to an initial evaluation in 
excess of 60 percent for asthma; (2) 
entitlement to an increased evaluation in 
excess of 10 percent for a low back 
disorder; (3) entitlement to an effective 
date earlier than December 5, 2001 for 
service connection and an initial 60 
percent rating for asthma; and (4) 
entitlement to an effective date earlier 
than December 5, 2001 for SMC based on 
housebound criteria.  The veteran should 
be apprised of his right to submit a 
substantive appeal and to have his 
claim(s) reviewed by the Board.  
38 C.F.R. § 20.302(b).  The RO should 
allow the veteran and his representative 
the requisite period of time for a 
response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to ensure due process.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment of the 
equipment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




